Case 1:19-cv-02594-RM-SKC Document 248 Filed 04/13/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., et al.,

          Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

          Relief Defendants.


        ORDER GRANTING MOTION FOR ORDER APPROVING AND AUTHORIZING
          PAYMENT OF RECEIVER’S AND PROFESSIONAL’S FEES AND COSTS
       FROM INCEPTION OF RECEIVERSHIP ESTATE THROUGH DECEMBER 31, 2020

          The Court, having read and considered the Motion for Order Approving and Authorizing

  Payment of Receiver’s and Professional’s Fees and Costs From Inception of Receivership Estate

  Through December 31, 2020 (ECF No. 221) brought by Receiver, Brick Kane of Robb Evans &

  Associates LLC (“Receiver”) and all pleadings and evidence filed in support thereof, and

  opposition to the Motion, and good cause appearing therefore, it is

          ORDERED that:

          1.      The Motion and all relief sought therein is granted in its entirety;

          2.      Without limiting the generality of the foregoing, the following fees and costs

  incurred from the inception of the receivership estate, September 11, 2020, through
Case 1:19-cv-02594-RM-SKC Document 248 Filed 04/13/21 USDC Colorado Page 2 of 2




  December 31, 2020 are hereby approved and authorized to be paid from the assets in the

  receivership estate:

                 A.      The fees of the Receiver, including the Receiver’s deputies, of $48,811.20

         and Receiver’s costs of $306.09, for a total of $49,117.29;

                 B.      The fees of the Receiver’s lead counsel, Barnes & Thornburg LLP, of

         $56,933.90 and costs of $1,437.53, for a total of $58,371.43; and

                 C.      The fees of the Receiver’s Arizona counsel, Engelman Berger, P.C., of

         $7,647.50 and costs of $98.54, for a total of $7,746.04.

         DATED this 13th day of April, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  2
